64 F.3d 675
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lourdes F. LABRADOR, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 95-7054.
United States Court of Appeals, Federal Circuit.
Aug. 2, 1995.

1
APPEAL REINSTATED.

SUA SPONTE
ORDER

2
On July 7, 1995, this court dismissed Lourdes F. Labrador's petition for review for failure to pay the filing fee.  On July 25, 1995, this court received Labrador's motion and affidavit to proceed on appeal in forma pauperis (IFP).  The IFP motion has been granted.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
The July 7, 1995 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.